The opinion of the court was delivered by
Brewer, J.:
The single question in this case is, whether section 16 of article 2 of the state constitution has any application to city ordinances. The section, so far as it concerns *250this case, reads: “No bill shall contain more than one subject, which shall be clearly expressed in its title.” The ordinance in question had no title. Was it therefore invalid? We think not. The constitution speaks solely of bills, and an ordinance is in none of the stages of its passage properly called a bill. It is a mere by-law of a corporation, whose power to act and modes of procedure are of legislative creation. The city council is, it. is true, in a limited way, a legislative body, and endowed with certain powers of local legislation, but a constitutional provision directing and controlling the modes of procedure in the general legislature of the state, and prescribing the conditions of its valid action, was not intended for and does not apply to the procedure of the various local and subordinate bodies which it creates. The same question was presented to the supreme court of Indiana, and the same views expressed. (Green v. Indianapolis, 25 Ind. 490.)
The judgment of the district court will be reversed, and the case remanded, with instructions to overrule the motion to quash the complaint.
All the Justices concurring.